Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 1 of 20

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

In re: Case No. 20-11209-BEKC-LMI

Chapter 13
Luis Reyes,

Debtor(s), /

DEBTOR’S MOTION FOR AUTHORITY TO ACQUIRE ECONOMIC INJURY
DISASTER LOAN FROM THE SMALL BUSINESS ADMINISTRATION

Now comes the Debtor, Luis Reyes, by his counsel, and moves the Court for
Authority to acquire Economic Injury Disaster Loan from the Small Business
Administration and in support thereof submit the following memorandum:

MEMORANDUM

|. Debtor has filed for relief under 11 U.S.C. Chapter 13 in this case on January
29, 2020.

2. The Debtor has applied with the Small Business Administration for an
Economic Injury Disaster Loan.

3. The Small Business Administration cannot complete the evaluation of the
requested loan until there is court approval of such transaction.

WHEREFORE, Debtor respectfully prays that the Court issue an order

1. Allowing and approving the Debtor to acquire the Economic Injury Disaster

Loan from the Small Business Administration.

2. Such further relief consistent with this request for relief.
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 2 of 20
Respectfully submitted,

Reyes & Calas-Johnson, P.A,.
Attorneys for Debtor

782 N.W. 42" Avenue, Ste. 345
Miami, FL 33126

Tel: (305) 476-1900

By: ‘S/
Mary Reyes
FL Bar No. 120006
CERTIFICATE OF SERVICE

i HEREBY CERTIFY that a true and correct copy of the foregoing was served
upon all parties on attached list, this 10" day of August, 2020.

{S/
Mary Reyes

 
Case 20-11209-LMI Doc 42 Filed 08/10/20

Label Matriz for local noticing
3-1

Case 20-11209-LMI

Southern District of Florida
Miami

Mon Aug 10 16:05:22 HDT 2020
{p) AMERTCAN HONDA FINANCE

BO BOX 168088

ERVING TX 75016-8088

Bank of America

4909 Savarese Circle
F1l-908-G1-50

tampa, FL 33634-2413

Caliber Home Loang

Attn: Cash Operations

Po Box 24330

Oklahoma City, OK 73124-0330

Citibank, NLA,
5800 § Corporate PL
Sioux Falls, Sb 57108-5027

Deptartment Store National Bank/Macy’ s
Atta: Bankruptcy

S111 Duke Boulevard

Mason, OH 45040-8999

(p)FORD NOPOR CREDIT COMPANY
PO BOK 6228
COLORADO SPRINGS CO 80962-2180

Independent Savings Plan Company {ISPC}
Attn: Bankruptey

1115 Guan Highvay Suite 100

Odessa, FL 33556-5328

(p) JEFFERSON CAPITAL SYSTENS LLC
BO BOK 7999
SAINT CLOUD MN 56302-7999

Nissan Motor Acceptance Corp/infiniti
Rita: Bankruptey

Po Box 660360)

Dallas, TX 75266-0360

Syachrony Bank

PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Anex/Bankruptey
Corzespondence/Bankruptcy
Po Box 981540

Ei Paso, FX 79998-1540

Bank of America, NLA.
PO Box 992284
El Pago, TX 79998-2284

Caliber Home Loans, Inc
15801 Wireless Way
Oklahoma City OK 73134-2506

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

First National Bank

Attn: Bankruptcy

1620 Dodge §t Mailstop 4440
Omaha, NE 68197-0002

Gary J. Holt

Vervent, Inc., Successor in interest to
20 Box 503430

San Diego, CA $2150-3430

Internal Revenue Service
POR 7346
Philadelphia, PA 19101-7346

Miami Dade County Tax Collector
140 W. Plagler st.
Miami, PL 33130-1575

Office of the U8 Trustee
51 5.4. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Page 3 of 20

TD Auto Finance, LLC

a/o Bartis B Echols

1715 Aaron Brenner Dr $800
Memphis, TN 38120-1445

BEET now Truigst, Bankruptcy Section
10080-0151

B.G. Hox 1847

Wilson, NC 27894-1847

Bbt Revry

Attn: Bankruptey

Po Box 1847

Wilson, NC 27894-1847

‘p) JPMORGAN CHASE BANK W A
BANKRUPTCY MATL INTAKE TEAM
700 KANSAS LANE FLOOR G2
MONROE LA 71203-4774

Department Stores National Bank
c/o Quantum3 Group LLC

BO Box 687

Kirkland, WA 98083-0657

First PREMZER Bank

Attn: Bankruptcy

Po Box 5524

Sioux Falis, $b 57117-5524

Greensky, LLC
1797 Northeast Expressway Suite 100
Atlanta, GA 30329-2451

JPMorgan Chase Bank, W.A,

s/b/m/t Chase Bank USA, HLA,

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487-2853

Mt Sinai Federal Cred
11645 Biscayne Blvd Ste
North Miami, FL 33161-3138

Peoples Credit Union
680 Ne 124th Street
North Miami, FL 33161-5548
Case 20-11209-LMI Doc 42 Filed 08/10/20

Pac Bank

Atn: Bankcuptey Department

Bo Box 94982: Ms; Br-¥bb8-01~5
Cleveland, OH 44103-4982

Synchrony Bank

c/o PRA Receivables Management, LLC
BO Box 41021

Norfolk VA 23541-1021

Synchrony Bank/Yamaha

Attn: Bankruptcy Dept
Bo Box 965060

Orlando, FL 32896-5060

Td Aute Finance

Atta: Bankruptcy

Fo Box 9223

Farmington Hilss, MI 48333-9223

US BankCorp

Attn: Bankruptcy

Fo Box 5228

Cincinnati, OH 45201-5229

Welis fargo Home Mor

Attn: Weitten Correspondence/Bankruptcy
Mac#2302-04e Pob 10335

Des Hoines, IA 50306

Luis Reyes
5766 NW $8th Ave
iam, PL 33178-2671

State of Florida Dept of Revenue
sfodim Lingale, Executive Director AR
501 § Calhoun St,, Rm 104
Tallahassee, FL 32399-6548

Synchrony Bank/Amazon
Attn: Bankruptcy

Po Box 96508)

Orlanda, FL 32896-5060

f0 Auto Finance, LLC

c/o Bertie A Echols, III

1715 Aaron Brenner Drive, Suite #00
Memphis, IN 38120-1445

(p) TIDEWATER FINANCE CONPANY
PO BOX 13306
CHESAPEAKE VA 23325-0306

Vervent, Inc., Successor in interest to FALS
agent for Yamaha Motor Financial Corpora

PO Box 503436

San Diego, CA 92150-3430

(p} YAMAHA MOTOR FINANCE

ATTN ATTN COLLATERAL DEPARTMENT
PO BOX 2429

CYPRESS CA 90630-1929

Mary Reyes Esq
782 NW 42 Ave #345
Miami, FL 33126-5550

Page 4 of 20

Suntrust /greensky/thd

Attn: Bankzuptey

Mail Code VA-RVW-6290 PO Box 85092
Richond, VA 23285-5092

Synchvony Bank/BRMart
Attn: Bankruptcy

Po Box 965060

Grlande, Fi 32896-5060

TD Auto finance
PO BOK 551080
JACKSONVILEE, FL 32255-1080

(p)US BANK
PO BOX 5225
CINCINNATI OH 45201-5229

Villas of Doral Pines
4101 NW Sith Ave,
Miami, FL 33178-2122

Desiree Calas~Johuson
182 WH 42 Ave #345
Miami, FL 33126+5550

Nancy K. Neidich

way, chi 3miami , com

BOR 279806

Miramar, FL 33027-9806

The preferred mailing addzess {p) above hes been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342({f) and Ped.R.Bank.P. 2002 (g) (4).

American Honda Finance
1235 Old Alpharetta Road
Alpharetta, GA 30005

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

Chase
POB 15583
Wilmington, DE 19886

Tidewater Finance Co
Attn; Bankruptcy

6520 Indian River Rd
Virginia Beach, VA 23464

Ford Motor Credit

National Bankruptcy Service Center
Po Box 62189

Colorado Springs, CO 80962

U.S. Bank National Association
Bankruptcy Department

PO Box 5229

Cincinnati, Ohio 45201-5229
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 5 of 20

(djUs Bank Yamaha Motor Finance
Attn: Bankruptcy 6555 Katella Ave
Po Box 5229 Cypress, CA 90630

cincinnati, O8 45201

the following recipients may be/have been bypassed for notice due to an undeliverable {u) or duplicate {d} address.

(u) Caliber Home Loang, Inc, (u}National Bankruptcy Services, LLC (a) Miami

End of Label Matrix

Mailable recipients 40
Sypassed recipients 3
Total 53
Case 20-11209-LMI Doc 42 _ Filed 08/10/20 Page 6 of 20

OMS Control Number 3245-0406
Expiration Date: 9/30/2020

 

 

J.5. SMALL BUSINESS ADMINISTRATION
COVID-19 ECONOMIC INJURY DISASTER LOA APPLIC

 

ION

SBA is collecting the requested information in order to make a loan under SBA’s Economic
injury Disaster Loan Program to the qualified entities listed in Question 3-Organization Type
below that are impacted by the Coronavirus (COVID-15)}. The information will be used in
determining whether the applicant is eligibie for an economic injury loan. If you do not submit
all the information requested, your loan cannot be fully processed.

if you have questions about this application or problerns providing the required information,
please contact cur Customer Service Center at 1-800-659-2955 or (TTY:
1-800-877-8339) or DisasterCustomerService@sba.cov.

If more space is needed for any section of this application, please attach additional sheets.
SBA will contact you by phone or e-mail te discuss your loan request.

FILING REQUIREMENTS

 

You must complete and submit the following:
@ This application (SBA Form 3501), completed and signed

[J Economic Injury Disaster Loan supporting Information (SBA Form 3502}

C Self-Certification for Verification of Eligible Entity for Emergency Economic injury
Disaster Loan Advance (SBA Form 3503)

FOR INTERNAL SBA USE ONLY
Economic injury Declaration Number:
SBA Application Number:

Date Received:

By:

Filing Deadline Date:

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 7 of 20

OME Control Number 3245-0406
Expiration Date: 9/30/2020

 

U.S. SMALL BUSINESS ADMINISTRATION
COVID-19 ECONOMIC INJURY DISASTER LOAN APPLICATION

PLEASE NOTE: The estimated time for completing this partion of the application is 30 minutes. You
aré not required to respond to this or any collection of information unless It displays a currently vatid
OMB approval number. if you have any questions or comments concerning any aspects of this
information collection, please contact the U.S. Small Business Administration Information Branch, 469
3rd St., SW, Washington, 0C 20416 and Besk Officer for SBA, Office of Management and Budget,
Office of Information and Regulatery Affairs, New Executive Office Building , Washington, DC 20503.

BUSINESS INFORMATION

1, Legai Name of Business: Sry cor mel IC ‘echnolo gi c LG ene
2. Trade Name: (insert DBA name if different than iegal name)
3. Organization Type:

Cooperative

Employee Stock Ownership Plan(ESOP)

Sole Proprietor

Independent Contractor

Tribal Business

Partnership

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 8 of 20

OMB Control Number 3245-0406
Expiration Date: 9/30/2020

Corporation A

Limited Partnership

Nonprofit Organization

Limited Liability Entity (LLC, LLP)
Trust

Other:

4. Federal Employer identification Number (EIN), Wf applicable, or Social Security
Number: 7uU Sy

>. Business Phone Number: 7E&G — SSU7UAG
6. Mailing Address:
Street: G2ZID WW Eu Si. Onid a 4
City: Wi Abi State; Fl. ZiPcode: SlLaG
7. Business Property Address(es):
Address 1
Street: RZ yaw) GN ST. One aE 4
City: MC ARLI State: FL ziPcode: OGIGE
Address 2
Street: wa
City: State: Zip code:
Address 3
Street: N/A

City: State: ZipCode:

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 9 of 20

OMB Control Number 3245-0406
Expiration Date: 9/30/2020

&. Provide name of individual toe contact for Information necessary to process the
application: GISELA FEMA DES
Phone Number, 78 ~ 715. FR 3uU

Akernative contact information:
& Phone
@ Email GFERNANDES @ TECHNOLZG, COM
Cf) Fax Number
(J Other contact information

9. Business Activity (e.g., restaurant, retail): CON Pu Tez VEDA ig i “7 Rano Gi

SY STEN Develo pment .
10. Number of Employees Pre-disaster: 7.

11. Date Business Established (MM/DB/YYYY): 61-20- OS FX
12. Current Management Since: OQ4- 30. o,,

13. Armount in U.S. Dollars of Estimated Loss: fs 40,000. es

 

14. Owner information. Complete for Each:
(a) Proprietor, or
b. Limited partner who owns 20% or more interest and each general partner, of
c. Stockholder or entity owning 20% or more voting stock.

ifyou need more space, include documentation on additional information pages.

Owner #L:

LegaiName: LULS KEYES

Title/Office: Resident

Percentage Owned: SQ,

EmaitAddress: |.KEVYES © TECHNOLEG, COM

Social Security Number’: 7/1 - 76-0915

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 10 of 20

OMB Control Number 3245-0406
Expiration Date: 9/30/2020

Date of Birth: OG-2O- 1468

Place of Birth: \\ene Zoe

City: CAGACESS State) DO, CAPITAL
Telephone Number; 7B@- BAG, 7405

US Citizen? El¥es CINe

Mailing Address

   

Stree: B2Z15 Wu) GO Sy. Unit AY
City: Uc walt State: FL ZIP code: BEG fe
Owner #2:

LegaiName: G\SECA. FE@N ANDES
Tite/Gifice: SECPE TRiey
Percentage Owned: SQ “hs

Email Address: G FE (2N AN DES C@ TVECHNOLEG, COM

Social Security Number*: - FTGF

Date of Birth: CR Bh laA7u

Place of Birth’: Venezy etA

City: CARACAS, State: “DTG CAPITA
Telephone Number: 1BG- JIS 2 2y

US Citizen? (TYEj No

Mailing Address

Street RPZIS hw CAL st Quit. HU

City: et arty state: ‘FL. ZIP code: D&lEg

Susiness Entity Qwner:
EIN:

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 11 of 20

OMB Control Nurnber 3245-0406
Expiration Date: 9/30/2020

Type of Business:

% Camnership:

Mailing Address

atreet:

City: State: ZIP code:
Email Address:

Phone:

15. Applicant business and each owner listed on this application, please respond to the
following questions, providing dates and details on any question answered YES
{Attach additional sheets as needed).

a. inthe past year, has the business or a listed owner been convicted ofa felony
committed during and in connection with a rict or civil disorder or other declared
disaster, or ever been engaged in the production or distribution of any product or
service that has been determined to be obscene by a court of competent
jurisdiction?

Cl Yes

No

b, Is the applicant or any listed owner currently suspended or debarred from
contracting with the Federal government or receiving Federal grants or loans?

LI Yes
ff Ne
16. Regarding you or any owner listed on this application:

a. Are you presently subject to an indictment, criminal information, arraignment, or
other means by which formal criminal charges are brought in any jurisdiction?

NO

SBA Form 3501 (64/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 12 of 20

OMB Control Number 3245-0406
Expiration Date: 9/30/2020

b. Within the last 5 years, for any felony, have you:
# Beer convicted: ar
* Plead guilty; or
® Plead nole contendere; ar
® Been placed on pretrial diversion: or

* Been placed on any form of paroie or probation (including probation before
judgment}?

[] Yes
et No

if yes, enter name of individual:

17, Ifanyone assisted you in completing this application, whether you pay a fee for this
service or not, please provide the following information:

Individual Name:
Address of Representative
Street:
City: State: ZiP code:
Name of Company:
Phone Number:
Address of Company
street:
City:
Fee in U.S. Dollars Charged or Agreed Upon:

| give SBA permission to discuss any portion of this application with the
representative listed above.

State: ZIP code:

LI 1 BO NOT give SBA permission to discuss any portion of this application with
the representative listed above.

SBA Form 3501 (04/20}
Case 20-11209-LMI Doc 42 Filed 08/10/20

OMB Control Number 3245-0406
Expiration Date: 9/20/2020

18. ACH information
BankName: CHASE BANK
Routing Number: 4131

Account Number: 203

SBA Form 3501 (04/20)

Page 13 of 20
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 14 of 20

OMB Contra! Number 3245-0406
Explration Date: 9/30/2020

 

 

UMINISTRATION
URY DISASTER LOAN
AGREEMENTS AND CERTIFICATIONS

 

On behalf of the undersigned individually and for the applicant ausiness:

|/We authorize my/our insurance company, bank, financial institution, or other creditors
to release to SBA all records and information necessary to process this application and for
the SBA to obtain credit information about the individuals com pleting this application.

if my/our loan is approved, additional information may be required prior to loan closing. I/We will be
advised in writing what information will be required to obtain my/our loan funds. I/We hereby
authorize the SBA to verify my/our past and present employment information and salary history as
needed to process and service 2 disaster loan.

i/We authorize SBA, as required by the Privacy Act, to release any information collected in
connection with this application to Federal, state, local, tribal or nonprofit organizations
(e.g. Red Cross Salvation Army, Mennonite Disaster Services, SBA Resource Partners) forthe
purpose of assisting me with my/our SBA application, evaluating eligibility for additional
assistance, or notifying me of the availability of such assistance.

[/We will not exclude from participating in or deny the benefits of, or otherwise subject to
discrimination under any program or activity for which I/we receive Federal financial
assistance from SBA, any person on grounds of age, color, handicap, marital status,
national origin, race, religion, or sex.

[We will report to the SBA Office of the Inspector General, Washington, DC 20416, any
Federal employee who offers, in return for compensation of any kind, to help pet this loan
approved. I/We have not paid anyone connected with the Federal government for help in
getting this loan.

CERTIFICATION AS TO TRUTHFUL INFORMATION: By signing this application, you certify
that all information in your application and submitted with your application is true and
correct to the best of your knowledge, and that you will submit truthful information in the
future,

WARNING: Whoever wrongfully misapplies the proceeds of an SBA disaster loan shall be
civilly liable to the Administrator in an amount equal to one-and-one half times the original
principal amount of the loan under 15 U.S.C. 636(b). In addition, any false statement

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 15 of 20

OMB Control Number 3245-0406
Expiration Date: 9/30/2020

or misrepresentation te SBA may result in criminal, civil or administrative
sanctions including, but not limited to: 1) fines and imprisonment, or both, under 15
V.S.C. 645, 18 U.S.C. 1001, 18 U.S.C. 1014, 18 ULS.c. 1046, 18 U.S.C. 3574, and any other
applicable laws; 2) treble damages and civil penalties under the False Claims Act, 31
U.S.C, 3728; 3) double damages and civil penalties under the Program Fraud Civil
Remedies, Act, 31 U.S.C. 3802; and 4) suspension and/or debarment from ail Federal
procurem@nt and non-procurement transactions. Statutory fines may increase if
amended py the Federal Civil Penalties Inflation Adjustment Act Improvements Act of
2055.

  

Signature: Date: G-&- 2020
Gisela mands
Signatory Name:

Title: Servet ay

SBA Forrn 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 16 of 20

OMB Control Nurnber 3245-0406
Expiration Date; 9/40/2020

 

U.S. SMALL EB

 

D-19 ECONOMIC INJURY DISASTER L

  

AN APPLICATION

Enter additional information here. Please refer to section and tithe.

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 17 of 20

OMB Control Number 3245-0406
Expiration Date: 9/80/2020

 

 

U.S. SMALL BUSINESS &

   

NTS REQUIRED BY LAX

 

S S EXECUTIVE ORDERS

NOTE: PLEASE READ AND KEEP FOR YOUR RECORDS

To comply with legislation passed by the Congress and Executive Orders issued by the
President, Federal executive agencies, including the Small Business Administration (SBA),
must notify you of certain information. You can find the regulations and policies
implementing these laws and Executive Orders in Title 13, Code of Federal Regulations
(CFR), Chapter 1, or our Standard Operating Procedures (SOPs). in order to provide the
required notices, the following is a brief summary of the various laws and Executive Orders
that affect SBA's Disaster Loan Programs. A glossary of terms can be found at
Disasterloan.sba.gov.

FREEDOM OF INFORMATION ACY (8 U.S.C. § 582)

This law provides, with some exceptions, that we must make records or portions of records
contained in our files available to persons requesting them. This generally includes
aggregate statistical information on our disaster loan programs and other Information
such as names of borrowers (and their officers, directors, stockholders or partners), loan
amounts at maturity, the collateral pledged, and the general purpose of loans. We do not
routinely make available to third parties your proprietary data without first notifying you,
required by Executive Order 12600, or information that would cause competitive harm or
constitute a clearly unwarranted invasion of personal privacy.

Freedom of Information Act (FOIA) requests must describe the specific records you want.
For information about the FOIA, contact the Chief, FOI/PA Office, 409 3.4 Street, SW, Suite
5900, Washington, DC 20416, or by e-mail at foia@sba.gov.

PRIVACY ACT (5 U.S.C. § 552a)

Anyone can request to see or get copies of any personal information that we have in your
file. Any personal information in your file that is retrieved by individual identifiers, such as
name or social security number is protected by the Privacy Act, which means requests for
information about you may be denied unless we have your written permission to release
the information to the requestor ar unless the Information is subject to disclosure under
the Freedom of Information Act. The Agreements and Certifications section of this form
contains written permission for us to disclose the information resulting from this

SBA Form 3501 (04/203
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 18 of 20

OMB Contre! Number 3245-0406
Expiration Date: 9/30/2020

coliection to state, local or private disaster relief services,

The Privacy Act authorizes SBA to make certain "routine uses” of information protected by
that Act, One such routine use for SBA's loan system of records is that when this
information indicates a violation or potential violation of law, whether civil, criminal, or
administrative in nature, SBA may refer it to the appropriate agency, whether Federal,
State, local or foreign, charged with responsibility for or otherwise involved in
investigation, prosecution, enforcement or prevention of such violations. Another routine
use of personal information is to assist in obtaining credit bureau reports, on the Disaster
Loan Applicants and guarantors for purposes of originating, servicing, and liquidating
Disaster loans. See, 69 F.R, 58598, 58617 (and as amended from time to time) for additional
background and other routine uses.

Under the provisions of the Privacy Act, you are not required to provide social security
numbers, (But see the information under Debt Collection Act below) We use social security
numbers te distinguish between people with a similar or the same name for credit
decisions and for debt collection purposes. Failure to provide this number may not affect
any right, benefit or privilege to which you are entitled by law, but having the number
makes it easier for us to more accurately identify to whom adverse credit information
applies and to keep accurate loan records.

Nate: Any person concerned with the collection, use and disclosure of information, under
the Privacy Act may contact the Chief, FOI PA Office, 409 3.4 Streat, SW, Suite 5900,
Washington, DC 20416 or by e-mail at fola@sba.gov for information about the Agency's
procedures relating to the Privacy Act and the Freedom of information Act.

DEBT COLLECTION ACT OF 1982; DEFICIT REDUCTION ACT OF L984; DEBT
COLLECTION IMPROVEMENT ACT GF 1996 & OTHER TITLES (31 U.S.C. 3701 ET SEO.)

These laws require us to aggressively collect any delinquent loan payments and to require
you to give your taxpayer identification number to us when you apply for a loan. if you
receive a loan and do not make payments when they become due, we may take one or
more of the following actions (this list may not be exhaustive}:

# Report the delinquency to credit reporting bureaus.

e Offset your income tax refunds or other amounts due to you from the Federal
Government,

e Refer the account to a private collection agency or other agency operating a debt
collection center,

® Suspend or debar you from doing business with the Federal Government.

SBA Form 3503 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 19 of 20

OMB Control Number 2245-0406
Expiration Date: 9/30/2020

® Refer your loan to the Department of Justice.
® Foreclose on collateral or take other actions permitted in the loan instruments.
® Garnish wages.
@ Sell the debt.
® Litigate or foreclose,
RIGHT TO FINANCIAL PRIVACY ACT OF 1978 (12 U.S.C. § 3401 ET SEQ.)

This notifies you, as required by the Right to Financial Privacy Act of 1978 (Act), of our right
to access financial records held by financial institutions that were or are doing business
with you or your business, This includes financial institutions participating in loans or loan
guarantees,

The law provides that we may access your financial records when considering or
administering Government loan or loan guaranty assistance to you. We must give a
financial institution a certificate of our compliance with the Act when we first request
access to your financial records. No other certification is required for later access. Our
access rights continue for the term of any approved loan or loan guaranty. We do not have
to give you any additional notice of our access rights during the term of the loan or loan
guaranty.

We may transfer to another Government authority any financial records included ina loan
application or about an approved loan or loan guaranty as necessary to process, service,
liquidate, or foreclose a loan or ioan guaranty. We will not permit any transfer of your
financial records to another Government authority except as required or permitted by law.

POLICY CONCERNING REPRESENTATIVES AND THEIR FEEDS

When you apply for an SBA loan, you may use an attorney, accountant, engineer, appraiser
or other representative to help prepare and present the application to us. You are not
required to have representation. if an application is approved, you may need an attorney
to help prepare closing documents.

There are no “authorized representatives” of SBA, other than our regular salaried
employees. Payment of a fee or gratuity to our employees is lilegal and will subject those
involved to prosecution.

SBA Form 3501 (04/20)
Case 20-11209-LMI Doc 42 Filed 08/10/20 Page 20 of 20

OMB Control Number 3245-0406
Explration Date: 9/80/2020

SBA Regulations prohibit representatives from proposing or charging any fee for services
performed in connection with your loan unless we consider the services necessary and the
amount reasonable. The Regulations also prohibit charging you any com mitment, bonus,
broker, commission, referral or similar fee. We will not approve the payment of any bonus,
brokerage fee or commission. Also, we will not approve placement or finder’s fees for using
or trying to use influence in the SBA loan application process.

Fees to representatives must be reasonable for services provided in connection with the
application or the closing and based upon the time and effort required, the qualifications
of the representative, and the nature and extent of work nerformed.

Representatives must execute a compensation agreement.

in the appropriate section of the application, you must state the names of everyone
employed by you or on your behalf. You must also notify the SBA disaster office in writing
of the names and fees of any representative you employ after you file your application,

if you have any questions concerning payment of fees or reasonableness of fees, contact
the Field Office where you filed or will file your application.

OCCUPATIONAL SAFETY AND NEALTH ACT (29 U.S.C. 3691 ET SEG.)

This legislation authorizes the Occupational Safety and Health Administration (OSHA} in the
Department of Labor to require businesses to modify facilities and procedures to protect
employees when appropriate. If your business does not do so, you may be penalized, forced to
close or prevented from starting operations in a new facility. Because of this, we may require
information from you to determine whether your business complies with OSHA regulations and
may continue operating after the loan is approved or disbursed. You must certify to us that OSHA
requirements applying to your business have been determined and that you are, to the best of
your knowledge, in compliance

SBA Form 3501 (04/20)
